



Exhibit 10.57


ADVANCE AUTO PARTS, INC.
2014 Long-Term Incentive Plan
(As amended effective August 7, 2018)


1.    Purpose


This Plan is intended to encourage ownership of Stock by employees, consultants
and directors of the Company and its Affiliates and to provide additional
incentive for them to promote the success of the Company’s business through the
grant of Awards of or pertaining to shares of the Company’s Stock. The Plan is
intended to be an incentive stock option plan within the meaning of Section 422
of the Code, but not all Awards are required to be Incentive Options.


2.    Definitions


As used in this Plan, the following terms shall have the respective meanings set
out below, unless the context clearly requires otherwise:


2.1.    Accelerate, Accelerated, and Acceleration, means: (a) when used with
respect to an Option or Stock Appreciation Right, that as of the time of
reference the Option or Stock Appreciation Right will become exercisable with
respect to some or all of the shares of Stock for which it was not then
otherwise exercisable by its terms; (b) when used with respect to Restricted
Stock or Restricted Stock Units, that the Risk of Forfeiture otherwise
applicable to the Stock or Units shall expire with respect to some or all of the
shares of Restricted Stock or Units then still otherwise subject to the Risk of
Forfeiture; and (c) when used with respect to Performance Units, that the
applicable Performance Goals or other business objectives shall be deemed to
have been met as to some or all of the Units.


2.2.    Affiliate means any corporation, partnership, limited liability company,
business trust, or other entity controlling, controlled by or under common
control with the Company.


2.3.    Award means any grant or sale pursuant to the Plan of Options, Stock
Appreciation Rights, Performance
Shares, Performance Units, Restricted Stock, Restricted Stock Units, Deferred
Stock Units, or Stock Grants.


2.4.    Award Agreement means an agreement between the Company and the recipient
of an Award, or other notice of grant of an Award, setting forth the terms and
conditions of the Award.


2.5.    Board means the Company’s Board of Directors.


2.6.    Change of Control means the occurrence of any of the following after the
date of the approval of the Plan by the Board:


(a) a Transaction (as defined in Section 8.4), unless securities possessing more
than 50% of the total combined voting power of the survivor’s or acquiror’s
outstanding securities (or the securities of any parent thereof) are held by a
person or persons who held securities possessing more than 50% of the total
combined voting power of the Company’s outstanding securities immediately prior
to that transaction, or


(b) any person or group of persons (within the meaning of Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended and in effect from time to time)
directly or indirectly acquires, including but not limited to by means of a
merger or consolidation, beneficial ownership (determined pursuant to Securities
and Exchange Commission Rule 13d-3 promulgated under the said Exchange Act) of
securities possessing more than 25% of the total combined voting power of the
Company’s outstanding securities unless pursuant to a tender or exchange offer
made directly to the Company’s stockholders that the Board recommends such
stockholders accept, other than (i) the Company or any of its Affiliates, (ii)
an employee benefit plan of the Company or any of its Affiliates, (iii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Affiliates, or (iv) an underwriter temporarily holding
securities pursuant to an offering of such securities, or


1

--------------------------------------------------------------------------------









(c) over a period of thirty-six (36) consecutive months or less, there is a
change in the composition of the Board such that a majority of the Board members
(rounded up to the next whole number, if a fraction) ceases, by reason of one or
more proxy contests for the election of Board members, to be composed of
individuals who either (i) have been Board members continuously since the
beginning of that period, or (ii) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in the preceding clause (i) who were still in office at the time that
election or nomination was approved by the Board.


(d) The Committee may modify the definition of Change of Control for a
particular Award as the Committee deems appropriate to comply with Section 409A
of the Code or otherwise. Notwithstanding the foregoing, if an Award constitutes
deferred compensation subject to Section 409A of the Code and the Award provides
for payment upon a Change of Control, then no Change of Control shall be deemed
to have occurred upon an event described in items (a)- (c) above unless the
event would also constitute a change in ownership or effective control of, or a
change in the ownership of a substantial portion of the assets of, the Company
under Section 409A of the Code.


2.7.    Code means the Internal Revenue Code of 1986, as amended from time to
time, or any successor statute thereto, and any regulations issued from time to
time thereunder.


2.8.    Committee means the Compensation Committee of the Board, which in
general is responsible for the administration of the Plan, as provided in
Section 5 of this Plan. For any period during which no such committee is in
existence, "Committee" shall mean the Board and all authority and responsibility
assigned to the Committee under the Plan shall be exercised, if at all, by the
Board.


2.9.    Company means Advance Auto Parts, Inc., a corporation organized under
the laws of the State of
Delaware.


2.10. Deferred Stock Unit or DSU means a bookkeeping entry that represents the
right to receive one share of Stock at a future date. DSUs may be granted
outright by the Committee or may be granted in exchange for cash compensation
deferred by a Participant. To the extent the Company pays a dividend, DSUs will
include the right to receive Dividend Equivalents which are credited in the form
of additional DSUs.


2.11. Dividend Equivalent means an amount equivalent to cash, stock or other
property dividends on Stock.


2.12. Forfeiture, forfeit, and derivations thereof, when used in respect of
Restricted Stock purchased by a Participant, includes the Company’s repurchase
of such Restricted Stock at less than its then Market Value as a means intended
to effect a forfeiture of value.


2.13. Grant Date means, with respect to Options, the date as of which an Option
is granted, as determined under Section 7.1(a) and, with respect to other
Awards, the date of the applicable Committee action providing for such Award or
such other date as may be then specified by the Committee.


2.14. Incentive Option means an Option which by its terms is to be treated as an
“incentive stock option”
within the meaning of Section 422 of the Code.


2.15. Market Value means the value of a share of Stock on a particular date
determined by such methods or procedures as may be established by the Committee.
Unless otherwise determined by the Committee, the Market Value of Stock as of
any date is the closing price for the Stock as reported on the New York Stock
Exchange (or on any other national securities exchange on which the Stock is
then listed) for that date or, if no closing price is reported for that date,
the closing price on the first preceding date for which a closing price is
reported.


2.16. Nonstatutory Option means any Option that is not an Incentive Option.


2.17. Option means an option to purchase shares of Stock.


2.18. Optionee means an eligible individual to whom an Option shall have been
granted under the Plan.


2

--------------------------------------------------------------------------------









2.19. Participant means any holder of an outstanding Award under the Plan.


2.20. Performance Criteria and Performance Goals have the meanings given such
terms in Section 7.7(f).
2.21. Performance Period means the one or more periods of time, which may be of
varying and overlapping durations, selected by the Committee, over which the
attainment of one or more Performance Goals or other business objectives will be
measured for purposes of determining a Participant’s right to, and the payment
of, an Award.


2.22. Performance Share means a right granted to a Participant under Section 7.5
of a unit valued by reference to a designated number of shares of Stock, the
payment of which is contingent on achieving Performance Goals or other business
objectives established by the Committee.


2.23. Performance Unit means a right granted to a Participant under Section 7.5
of a unit value by reference to a designated amount of cash or property other
than Stock, the payment of which is contingent on achieving Performance Goals or
other business objectives established by the Committee.


2.24. Plan means this 2014 Long-Term Incentive Plan of the Company, as amended
from time to time, and including any attachments or addenda hereto.


2.25. Prior Plan means the Company’s 2004 Long-Term Incentive Plan, including
shares issued from such Prior Plan pursuant to the Advance Auto Parts, Inc.
Deferred Stock Unit Plan for Non-Employee Directors and Selected Executives and
the Advance Auto Parts, Inc. Deferred Compensation Plan.


2.26. Qualified Performance-Based Awards means Awards intended to qualify as
"performance-based compensation" under Section 162(m) of the Code.


2.27. Restricted Stock means a grant or sale of shares of Stock to a Participant
subject to a Risk of Forfeiture.


2.28. Restricted Stock Units means rights to receive shares of Stock at the
close of a Restriction Period, subject to a Risk of Forfeiture.


2.29. Restriction Period means the period of time, established by the Committee
in connection with an Award of Restricted Stock or Restricted Stock Units,
during which the shares of Restricted Stock or Restricted Stock Units are
subject to a Risk of Forfeiture described in the applicable Award Agreement.


2.30. Risk of Forfeiture means a limitation on the right of the Participant to
retain Restricted Stock or Restricted Stock Units, including a right of the
Company to reacquire shares of Restricted Stock at less than their then Market
Value, arising because of the occurrence or non-occurrence of specified events
or conditions.


2.31. Stock means common stock, par value $.0001 per share, of the Company, and
such other securities as may be substituted for Stock pursuant to Section 8.


2.32. Stock Appreciation Right means a right to receive any excess in the Market
Value of shares of Stock
(except as otherwise provided in Section 7.2(c)) over a specified exercise
price.


2.33. Stock Grant means the grant of shares of Stock not subject to restrictions
or other forfeiture conditions.


2.34. Stockholders’ Agreement means any agreement by and among the holders of at
least a majority of the outstanding voting securities of the Company and setting
forth, among other provisions, restrictions upon the transfer of shares of Stock
or on the exercise of rights appurtenant thereto (including but not limited to
voting rights).


2.35. Substitute Awards means Awards granted or Stock issued by the Company in
assumption of, or in substitution or exchange for, awards previously granted, or
the right or obligation to make future awards, in each case by a company
acquired by the Company or any Affiliate or with which the Company or any
Affiliate combines.


3

--------------------------------------------------------------------------------







2.36. Ten Percent Owner means a person who owns, or is deemed within the meaning
of Section 422(b)(6) of the Code to own, stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company (or any
parent or subsidiary corporations of the Company, as defined in Sections 424(e)
and (f), respectively, of the Code). Whether a person is a Ten Percent Owner
shall be determined with respect to an Option based on the facts existing
immediately prior to the Grant Date of the Option.


3.    Term of the Plan


Unless the Plan shall have been earlier terminated by the Board, Awards may be
granted under this Plan at any time in the period commencing on the date of
approval of the Plan by the Board and ending immediately prior to the tenth
anniversary of the earlier of the adoption of the Plan by the Board and approval
of the Plan by the Company’s stockholders. Awards granted pursuant to the Plan
within that period shall not expire solely by reason of the termination of the
Plan. Awards of Incentive Options granted prior to stockholder approval of the
Plan are expressly conditioned upon such approval, but in the event of the
failure of the stockholders to approve the Plan shall thereafter and for all
purposes be deemed to constitute Nonstatutory Options.


4.    Stock Subject to the Plan


4.1.    Number of Shares. (a) Subject to adjustment as provided in Section 8.1,
the number of shares of Stock that may be issued pursuant to Awards under the
Plan shall not exceed a total of four million seven hundred fifty (4,750,000)
shares of Stock, plus that number of shares of Stock that are subject to awards
outstanding under any Prior Plan as of the effective date of the Plan (“Prior
Plan Awards”) which become available for issuance hereunder in accordance with
paragraphs (b) and (c) below. After the effective date of the Plan, no awards
may be granted under any Prior Plan.


(b) If, and to the extent, that an Award made under the Plan, or, after the
effective date of the Plan, an award made under a Prior Plan, expires,
terminates, is cancelled or forfeited for any reason without having been
exercised
in full, or is settled for cash (in whole or in part), or otherwise does not
result in the issuance of all or a portion of the Stock subject to such Award
(including on payment in Stock on exercise of a Stock Appreciation Right), the
Stock associated with the expired, terminated, cancelled, forfeited,
cash-settled, or non-issued portion of the Award shall again become available
for issuance hereunder. If Options or Stock Appreciation Rights terminate for
any reason without being wholly exercised, if Restricted Stock or Restricted
Stock Units are forfeited prior to vesting or if shares of Stock are not issued
under Performance Units, the number of shares of Stock underlying such Award
shall not count towards the maximum aggregate number of shares of Stock that may
be issued under the Plan.


(c) In the event that (i) any Option or other Award granted hereunder is
exercised through the tendering of shares of Stock (either actually or by
attestation) or by the withholding of shares of Stock by the Company, or (ii)
withholding tax liabilities arising from such Option or other Award are
satisfied by the tendering of shares of Stock (either actually or by
attestation) or by the withholding of shares of Stock by the Company, then in
each such case the shares of Stock so tendered or withheld shall be added to the
shares of Stock available for grant under the Plan on a one-for-one basis. In
the event that after the effective date of the Plan, (i) any option or award
granted under any Prior Plan is exercised through the tendering of shares of
Stock (either actually or by attestation) or by the withholding of shares of
Stock by the Company, or (ii) withholding tax liabilities arising from such
options or awards are satisfied by the tendering of shares of Stock (either
actually or by attestation) or by the withholding of shares of Stock by the
Company, then in each such case the shares of Stock so tendered or withheld
shall be added to the shares of Stock available for grant under the Plan on a
one-for-one basis.


(d) Substitute Awards shall not reduce the number of shares of Stock authorized
for grant under the Plan or the applicable limitations on grants to a
Participant under Section 4.2, nor shall shares of Stock subject to a Substitute
Award be added to the shares of Stock available for Awards under the Plan as
provided in paragraphs (b) and (c) above. Additionally, in the event that a
company acquired by the Company or any Affiliate with which the Company or any
Subsidiary combines has shares available under a pre-existing plan approved by
stockholders and
not adopted in contemplation of such acquisition or combination, the shares
available for grant pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or


4

--------------------------------------------------------------------------------







valuation ratio or formula used in such acquisition or combination to determine
the consideration payable to the holders of common stock of the entities party
to such acquisition or combination) may be used for Awards under the Plan and
shall not reduce the number of shares of Stock authorized for grant under the
Plan (and shares of Stock subject to such Awards shall not be added to the
shares of Stock available for Awards under the Plan as provided in paragraphs
(b) and (c) above); provided that Awards using such available shares shall not
be made after the date awards or grants could have been made under the terms of
the pre-existing plan, absent the acquisition or combination, and shall only be
made to individuals who were not employees or directors prior to such
acquisition or combination.


(e) At no time shall the number of shares of Stock issued pursuant to Incentive
Options exceed four million seven hundred fifty thousand (4,750,000) shares of
Stock. Shares of Stock issued pursuant to the Plan may be either authorized but
unissued shares or shares held by the Company in its treasury.


4.2.    Per Person Limitations.


(a)    In General. The maximum number of shares of Stock that may be subject to
Options or Stock Appreciation Rights or any combination thereof granted to any
one Participant during any single calendar year shall be seven hundred fifty
thousand (750,000). The maximum number of shares of Stock that may be subject to
all other Awards or any combination thereof granted to any one Participant
during any single calendar year that are intended to be Qualified
Performance-Based Awards shall be three hundred thousand (300,000). The maximum
value of Awards denominated in cash granted to any one Participant during any
single calendar year and that are intended to be Qualified Performance-Based
Awards shall be ten million dollars ($10,000,000). Each of the limitations in
this section shall be multiplied by two (2) with respect to Awards granted to a
Participant during the first calendar year in which the Participant commences
employment with the Company and its Affiliates. If an Award is cancelled, the
cancelled Award shall continue to be counted toward the applicable limitation in
this Section). The per Participant limits described in this subsection (a) shall
be construed and applied consistent with Section 162(m) of the Code.


(b)    Directors. The maximum aggregate grant-date fair value (computed as of
the date of grant in accordance with applicable financial accounting rules) of
Awards granted to any non-employee director, who is not the non-executive Chair
of the Board, in his or her capacity as such during any single calendar year
shall be three hundred fifty thousand dollars ($350,000). Such limitation on
Awards to non-employee directors does not apply, if applicable, to any cash
retainer fees, including cash retainer fees converted into equity awards at the
election of the director.


4.3.    Adjustment of Limitations. Each of the share limitations of this Section
4 shall be subject to adjustment pursuant to Section 8 of the Plan, but in the
case of the limitation of Section 4.2(a), only if and to the extent consistent
with Section 162(m) of the Code.


5.    Administration


The Plan shall be administered by the Committee; provided, however, that at any
time and on any one or more occasions the Board may itself exercise any of the
powers and responsibilities assigned the Committee under the Plan and when so
acting shall have the benefit of all of the provisions of the Plan pertaining to
the Committee’s exercise of its authorities hereunder; and provided further,
however, that the Committee may delegate to an executive officer or officers the
authority to grant Awards hereunder to employees who are not officers, and to
consultants, up to such maximum number and in accordance with such guidelines as
the Committee shall set forth at any time or from time to time. Any such
delegation may not include the authority to grant Restricted Stock, unless the
delegate is a committee of the Board, including a committee consisting solely of
an executive officer who is a Board member. Subject to the provisions of the
Plan, the Committee shall have complete authority, in its discretion, to make or
to select the manner of making all determinations with respect to each Award to
be granted by the Company under the Plan including the employee, consultant or
director to receive the Award and the form of Award. In making such
determinations, the Committee may take into account the nature of the services
rendered by the respective employees, consultants, and directors, their present
and potential contributions to the success of the Company and its Affiliates,
and such other factors as the Committee in its discretion shall deem relevant.
Subject to


5

--------------------------------------------------------------------------------







the provisions of the Plan, the Committee shall also have complete authority to
interpret the Plan, to prescribe, amend and rescind rules and regulations
relating to it, to determine the terms and provisions of the respective Award
Agreements (which need not be identical), and to make all other determinations
necessary or advisable for the administration of the Plan. The Committee’s
determinations made in good faith on matters referred to in the Plan shall be
final, binding and conclusive on all persons having or claiming any interest
under the Plan or an Award made pursuant hereto.


6.    Authorization of Grants


6.1.    Eligibility. The Committee may grant from time to time and at any time
prior to the termination of the Plan one or more Awards, either alone or in
combination with any other Awards, to any employee of or consultant to one or
more of the Company and its Affiliates or to any non-employee member of the
Board or of any board of directors (or similar governing authority) of any
Affiliate. However, only employees of the Company, and of any parent or
subsidiary corporations of the Company, as defined in Sections 424(e) and (f),
respectively, of the Code, shall be eligible for the grant of an Incentive
Option.


6.2.    General Terms of Awards. Each grant of an Award shall be subject to all
applicable terms and conditions of the Plan (including but not limited to any
specific terms and conditions applicable to that type of Award set out in the
following Section), and such other terms and conditions, not inconsistent with
the terms of the Plan, as the Committee may prescribe. No prospective
Participant shall have any rights with respect to an Award, unless and until
such Participant shall have complied with the applicable terms and conditions of
such Award (including if applicable delivering a fully executed copy of any
agreement evidencing an Award to the Company).


6.3.    Effect of Termination of Employment, Etc. Unless the Committee shall
provide otherwise with respect to any Award (including, but not limited to, in a
Participant’s Award Agreement), if the Participant’s employment or other
association with the Company and its Affiliates ends for any reason, including
because of the Participant’s employer ceasing to be an Affiliate, (a) any
outstanding Option or Stock Appreciation Right of the Participant shall cease to
be exercisable in any respect not later than thirty (30) days following that
event and, for the period it remains exercisable following that event, shall be
exercisable only to the extent exercisable at the date of that event, and (b)
any other outstanding Award of the Participant shall be forfeited or otherwise
subject to return to or repurchase by the Company on the terms specified in the
applicable Award Agreement. Cessation of the performance of services in one
capacity, for example, as an employee, shall not result in termination of an
Award while the Participant continues to perform services in another capacity,
for example as a director. Military or sick
leave or other bona fide leave shall not be deemed a termination of employment
or other association, provided that it does not exceed the longer of three (3)
months or the period during which the absent Participant’s reemployment rights,
if any, are guaranteed by statute or by contract. To the extent consistent with
applicable law, the Committee may provide that Awards continue to vest for some
or all of the period of any such leave, or that their vesting shall
be tolled during any such leave and only recommence upon the Participant’s
return from leave, if ever.


6.4.    Non-Transferability of Awards. Except as otherwise provided in this
Section 6.4, Awards shall not be transferable, and no Award or interest therein
may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution. All
of a Participant’s rights in any Award may be exercised during the life of the
Participant only by the Participant or the Participant’s legal representative.
However, the Committee may, at or after the grant of an Award of a Nonstatutory
Option, or shares of Restricted Stock, provide that such Award may be
transferred by the recipient to a family member; provided, however, that any
such transfer is without payment of any consideration whatsoever and that no
transfer shall be valid unless first approved by the Committee, acting in its
sole discretion. For this purpose, “family member” means any child, stepchild,
grandchild, parent, grandparent, stepparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing the employee’s household (other than a tenant or employee), a trust in
which the foregoing persons have more than fifty (50) percent of the beneficial
interests, a foundation in which the foregoing persons (or the Participant)
control the management of assets, and any other entity in which these persons
(or the Participant) own more than fifty (50) percent of the voting interests.


6

--------------------------------------------------------------------------------







7.    Specific Terms of Awards


7.1.    Options.


(a)    Date of Grant. The granting of an Option shall take place at the time
specified in the Award
Agreement.


(b)    Exercise Price. Except for Substitute Awards, the price at which shares
of Stock may be acquired under each Option shall be not less than 100% of the
Market Value of Stock on the Grant Date, or not less than
110% of the Market Value of Stock on the Grant Date in the case of an Incentive
Option if the Optionee is a Ten
Percent Owner.


(c)    Option Period. No Option may be exercised on or after the tenth
anniversary of the Grant Date, or on or after the fifth anniversary of the Grant
Date in the case of an Incentive Option if the Optionee is a Ten Percent Owner.


(d)    Exercisability. An Option may be immediately exercisable or become
exercisable in such installments, cumulative or non-cumulative, as the Committee
may determine. In the case of an Option not otherwise immediately exercisable in
full, the Committee may Accelerate such Option in whole or in part at any time;
provided, however, that in the case of an Incentive Option, any such
Acceleration of the Option would not cause the Option to fail to comply with the
provisions of Section 422 of the Code or the Optionee consents to the
Acceleration.


(e)    Method of Exercise. An Option may be exercised by the Optionee giving
written notice, in the manner provided in Section 17, specifying the number of
shares of Stock with respect to which the Option is then being exercised. The
notice shall be accompanied by payment in the form of cash or check payable to
the order of the Company in an amount equal to the exercise price of the shares
of Stock to be purchased or, subject in each instance to the Committee’s
approval, acting in its sole discretion, and to such conditions, if any, as the
Committee may deem necessary to avoid adverse accounting effects to the Company:


(i) by delivery (either actually or by attestation) to the Company of shares of
Stock having a Market Value equal to the exercise price of the shares to be
purchased,


(ii) by surrender of the Option as to all or part of the shares of Stock for
which the Option is then exercisable in exchange for shares of Stock having an
aggregate Market Value equal to the difference between (1) the aggregate Market
Value of the surrendered portion of the Option, and (2) the aggregate exercise
price under the Option for the surrendered portion of the Option,


(iii) unless prohibited by applicable law, by delivery to the Company of the
Optionee’ s executed promissory note in the principal amount equal to the
exercise price of the shares of Stock to be purchased and otherwise in such form
as the Committee shall have approved,


(iv) through any other method specified in an Award Agreement (including
same-day sales through a broker), or


(v) any combination of any of the foregoing.


Receipt by the Company of such notice and payment in any authorized or
combination of authorized means shall constitute the exercise of the Option.
Within thirty (30) days thereafter but subject to the remaining provisions of
the Plan, the Company shall deliver or cause to be delivered to the Optionee or
his agent a certificate or certificates or shall cause the Stock to be held in
book-entry position through the direct registration system of the Company’s
transfer agent for the number of shares then being purchased. Such shares of
Stock shall be fully paid and nonassessable.


7

--------------------------------------------------------------------------------









(f)    Limit on Incentive Option Characterization. An Incentive Option shall be
consideredto be an Incentive Option only to the extent that the number of shares
of Stock for which the Option first becomes exercisable in a calendar year does
not have an aggregate Market Value (as of the Grant Date of the Option) in
excess of the “current limit”. The current limit for any Optionee for any
calendar year shall be $100,000 minus the aggregate Market Value at the Grant
Date of the number of shares of Stock available for purchase for the first time
in the same year under each other Incentive Option previously granted to the
Optionee under the Plan, and under each other incentive stock option previously
granted to the Optionee under any other incentive stock option plan of the
Company and its Affiliates, after December 31, 1986. Any shares of Stock which
would cause the foregoing limit to be violated shall be deemed to have been
granted under a separate Nonstatutory Option, otherwise identical in its terms
to those of the Incentive Option.


(g)    Notification of Disposition. Each person exercising any Incentive Option
granted under the Plan shall be deemed to have covenanted with the Company to
report to the Company any disposition of the shares of Stock issued upon such
exercise prior to the expiration of the holding periods specified by Section
422(a)(1) of the Code and, if and to the extent that the realization of income
in such a disposition imposes upon the Company federal, state, local or other
withholding tax requirements, or any such withholding is required to secure for
the
Company an otherwise available tax deduction, to remit to the Company an amount
in cash sufficient to satisfy those requirements.


7.2.    Stock Appreciation Rights.


(a) Tandem or Stand-Alone. Stock Appreciation Rights may be granted in tandem
with an Option (at or, in the case of a Nonstatutory Option, after, the award of
the Option), or alone and unrelated to an Option. Stock Appreciation Rights in
tandem with an Option shall terminate to the extent that the related Option is
exercised, and the related Option shall terminate to the extent that the tandem
Stock Appreciation Rights are exercised.


(b)    Exercise Price. Except for Substitute Awards, Stock Appreciation Rights
shall have an exercise price of not less than 100% of the Market Value of the
Stock on the Grant Date, or in the case of Stock Appreciation Rights in tandem
with Options, the exercise price of the related Option.


(c)    Other Terms. Except as the Committee may deem inappropriate or
inapplicable in the circumstances, Stock Appreciation Rights shall be subject to
terms and conditions substantially similar to those applicable to a Nonstatutory
Option. Notwithstanding the foregoing, no Stock Appreciation Right may be
exercised on or after the tenth anniversary of the Grant Date.


7.3.    Restricted Stock.


(a)    Purchase Price. Shares of Restricted Stock shall be issued under the Plan
for such consideration, if any, in cash, other property or services, or any
combination thereof, as is determined by the Committee.


(b)    Issuance of Stock. Each Participant receiving a Restricted Stock Award,
subject to subsection (c) below, shall be issued a stock certificate in respect
of such shares of Restricted Stock or the shares shall be held in book-entry
position through the direct registration system of the Company’s transfer agent.
If a certificate is issued, such certificate shall be registered in the name of
such Participant, and, if applicable, shall bear an appropriate legend referring
to the terms, conditions, and restrictions applicable to such Award
substantially in the following form:


The shares evidenced by this certificate are subject to the terms and conditions
of the Advance Auto Parts, Inc. 2014 Long-Term Incentive Plan and an Award
Agreement entered into by the registered owner and Advance Auto Parts, Inc.,
copies of which will be furnished by Advance Auto Parts, Inc., to the holder of
the shares evidenced by this certificate upon written request and without
charge.


8

--------------------------------------------------------------------------------





If the Stock is in book-entry position through the registration system of the
Company's transfer agent, the restrictions will be appropriately noted.


(c)    Escrow of Shares. The Committee may require that any stock certificates
evidencing shares of Restricted Stock be held in custody by a designated escrow
agent (which may but need not be the Company) until the restrictions thereon
shall have lapsed, and that the Participant deliver a stock power, endorsed in
blank, relating to the Stock covered by such Award.


(d)    Restrictions and Restriction Period. During the Restriction Period
applicable to shares of Restricted Stock, such shares shall be subject to
limitations on transferability and a Risk of Forfeiture arising on the basis of
such conditions related to the performance of services, Company or Affiliate
performance or otherwise as the Committee may determine and provide for in the
applicable Award Agreement. Any Risk of Forfeiture applicable to an Award of
Restricted Stock may be waived or terminated, or the Restriction Period
shortened, by the Committee in connection with such extraordinary circumstances
as it deems appropriate.


(e)    Rights Pending Lapse of Risk of Forfeiture or Forfeiture of Award. Except
as otherwise provided in the Plan or the applicable Award Agreement, the
Participant shall have all of the rights of a stockholder of the Company with
respect to any outstanding shares of Restricted Stock, including the right to
vote, and the right to receive any dividends with respect to, the shares of
Restricted Stock (but any dividends or other distributions payable in shares of
Stock or other securities of the Company shall constitute additional Restricted
Stock, subject to the same Risk of Forfeiture as the shares of Restricted Stock
in respect of which such shares of Stock or other securities are paid). The
Committee, as determined at the time of Award, may permit or require the payment
of cash dividends to be deferred and, if the Committee so determines, reinvested
in additional Restricted Stock to the extent shares of Stock are available under
Section 4.


(f)    Lapse of Restrictions. If and when the Restriction Period expires without
a prior forfeiture, any certificates for such shares shall be delivered to the
Participant promptly if not theretofore so delivered.


7.4.    Restricted Stock Units.


(a)    Character. Each Restricted Stock Unit shall entitle the recipient to a
share of Stock at a close of such Restriction Period as the Committee may
establish and subject to a Risk of Forfeiture arising on the basis of such
conditions relating to the performance of services, Company or Affiliate
performance or otherwise as the Committee may determine and provide for in the
applicable Award Agreement. Any Risk of Forfeiture applicable to an Award of
Restricted Stock Units may be waived or terminated, or the Restriction Period
shortened, by the Committee in connection with such extraordinary circumstances
as it deems appropriate.


(b)    Form and Timing of Payment. Payment of earned Restricted Stock Units
shall be made in a single lump sum promptly following the close of the
applicable Restriction Period. At the discretion of the Committee, Participants
may be entitled to receive payments equivalent to any dividends declared with
respect to Stock referenced in grants of Restricted Stock Units but, with
respect to Restricted Stock Units which vest based on satisfaction of
performance-based vesting criteria, only following the close of the applicable
Restriction Period and then only if the underlying Stock shall have been earned.
Unless the Committee shall provide otherwise, any such dividend equivalents
shall be paid, if at all, without interest or other earnings.


7.5.    Performance Shares and Performance Units.


(a)    Character. Each Performance Share shall entitle the recipient to the
value of a specified number of shares of Stock, over the initial value for such
number of shares, if any, established by the Committee at the time of grant, at
the close of a specified Performance Period to the extent specified business
objectives, including but not limited to Performance Goals, shall have been
achieved. Each Performance Unit shall entitle the recipient to the value of a
specified amount of cash or other property other than Stock established by the
Committee at the time of grant, at the close of a specified Performance Period
to the extent specified business objectives, including but not limited to
Performance Goals, shall have been achieved.


9

--------------------------------------------------------------------------------











(b)    Earning of Performance Shares and Performance Units. The Committee shall
set Performance Goals or other business objectives in its discretion which,
depending on the extent to which they are met within the applicable Performance
Period, will determine the number and value of Performance Shares and/or
Performance Units that will be paid out to the Participant. After the applicable
Performance Period has ended, the holder of Performance Shares or Performance
Units shall be entitled to receive payout on the number and value of Performance
Shares or Performance Units earned by the Participant over the Performance
Period, to be determined as a function of the extent to which the corresponding
Performance Goals or other business objectives have been achieved.


(c)    Form and Timing of Payment. Payment of earned Performance Shares or
Performance Units shall be made in a single lump sum following the close of the
applicable Performance Period. At the discretion of the Committee, Participants
may be entitled to receive any dividends declared with respect to Stock in
connection with grants of Performance Shares which have been earned upon
satisfaction of the applicable Performance Goals, but
not yet distributed to Participants. The Committee may permit or, if it so
provides at grant require, a Participant to defer such Participant’s receipt of
the payment of cash or the delivery of Stock that would otherwise be due to such
Participant by virtue of the satisfaction of any requirements or goals with
respect to Performance Units. If any such deferral election is required or
permitted, the Committee shall establish rules and procedures for such payment
deferrals.


7.6.    Stock Grants. Stock Grants shall be awarded solely in recognition of
significant prior or expected contributions to the success of the Company or its
Affiliates, as an inducement to employment, in lieu of compensation otherwise
already due and in such other limited circumstances as the Committee deems
appropriate. Stock Grants shall be made without forfeiture conditions of any
kind.


7.7.    Qualified Performance-Based Awards.


(a)    Purpose. The purpose of this Section 7.7 is to provide the Committee the
ability to qualify Awards as “performance-based compensation” under Section
162(m) of the Code. If the Committee, in its discretion,
decides to grant an Award as a Qualified Performance-Based Award, the provisions
of this Section 7.7 will control over any contrary provision contained in the
Plan. In the course of granting any Award, the Committee may specifically
designate the Award as intended to qualify as a Qualified Performance-Based
Award. However, no Award shall be considered to have failed to qualify as a
Qualified Performance-Based Award solely because the Award is not expressly
designated as a Qualified Performance-Based Award, if the Award otherwise
satisfies the provisions of this Section 7.7 and the requirements of Section
162(m) of the Code applicable to “performance-based compensation.”


(b)    Authority. All grants of Awards intended to qualify as Qualified
Performance-Based Awards and the determination of the terms applicable thereto
shall be made by the Committee. If not all of the members thereof qualify as
“outside directors” within the meaning of Section 162 of the Code, however, all
grants of Awards intended to qualify as Qualified Performance-Based Awards and
the determination of the terms applicable thereto shall be made by a
subcommittee of the Committee consisting of such of the members of the Committee
as do so qualify.
Any reference in this Section 7.7 to the Committee shall mean any such
subcommittee if required under the preceding sentence, and any action by such a
subcommittee shall be considered the action of the Committee for purposes of the
Plan.


(c)    Discretion of Committee with Respect to Qualified Performance-Based
Awards. Any form of Award permitted under the Plan, other than a Stock Grant,
may be granted as a Qualified Performance-Based Award. Options and Stock
Appreciation Rights may be granted as Qualified Performance-Based Awards in
accordance with Section 7.1 and 7.2, respectively, and may become exercisable
based on continued service, on satisfaction of Performance Goals or other
business objectives, or on a combination thereof. Each other Award intended to
qualify as a Qualified Performance-Based Award, such as Restricted Stock,
Restricted Stock Units, Performance Shares, or Performance Units, shall be
subject to satisfaction of one or more Performance Goals except as otherwise
provided
in this Section 7.7. The Committee will have full discretion to select the
length of any applicable Restriction Period


10

--------------------------------------------------------------------------------







or Performance Period, the kind and/or level of the applicable Performance Goal,
and whether the Performance Goal is to apply to the Company, a subsidiary of the
Company or any division or business unit or to the individual. Any Performance
Goal or Goals applicable to Qualified Performance-Based Awards shall be
objective, shall be established not later than ninety (90) days after the
beginning of any applicable Performance Period (or at such other date as may be
required or permitted for “performance-based compensation” under Section 162(m)
of the Code) and shall otherwise meet the requirements of Section 162(m) of the
Code, including the requirement that the outcome of the Performance Goal or
Goals be substantially uncertain (as defined for purposes of Section 162(m) of
the Code) at the time established.


(d)    Payment of Qualified Performance-Based Awards. A Participant will be
eligible to receive payment under a Qualified Performance-Based Award which is
subject to achievement of a Performance Goal or Goals only if the applicable
Performance Goal or Goals are achieved within the applicable Performance Period,
as determined by the Committee, provided, that a Qualified Performance-Based
Award may be deemed earned as a result of death, becoming disabled, or in
connection with a change of control (within the meaning of Section 162(m) of the
Code) if otherwise provided in the Plan or the applicable Award Agreement even
if the Award would not constitute “performance-based compensation” under Section
162(m) of the Code following the occurrence of such an event. In determining the
actual size of an individual Qualified Performance-Based Award, the Committee
may reduce or eliminate the amount of the Qualified Performance-Based Award
earned for the Performance Period, if in its sole and absolute discretion, such
reduction or elimination is appropriate.


(e)    Limitation on Adjustments for Certain Events. No adjustment of any
Qualified Performance- Based Award pursuant to Section 8 shall be made except on
such basis, if any, as will not cause such Award to provide other than
“performance-based compensation” within the meaning of Section 162(m) of the
Code.


(f)    Definitions. For purposes of the Plan


(i)    Performance Criteria means the criteria that the Committee selects for
purposes of establishing the Performance Goal or Performance Goals for a
Participant for a Performance Period. The Performance Criteria used to establish
Performance Goals are limited to: (i) cash flow (before or after dividends),
(ii) earnings or earnings per share (including, without limitation, earnings
before interest, taxes, depreciation and amortization), (iii) stock price, (iv)
return on equity, (v) stockholder return or total stockholder return, (vi)
return on capital (including, without limitation, return on total capital or
return on invested capital), (vii) return on investment,
(viii) return on assets or net assets, (ix) market capitalization, (x) economic
value added, (xi) debt leverage (debt to capital), (xii) revenue, (xiii) sales,
net sales or comparable store sales,
(xiv) backlog, (xv) income, pre-tax income or net income, (xvi) operating income
or pre-tax profit, (xvii) operating profit, net operating profit or economic
profit, (xviii) gross margin, operating margin or profit margin, (xix) return on
operating revenue or return on operating assets, (xx) cash from operations,
(xxi) operating ratio, (xxii) operating revenue, (xxiii) market share
improvement, (xxiv) selling, general and administrative expenses; (xxv) customer
service, (xxvi) return on sales, (xxvii) cash flow return on investment,
(xxviii) synergies, and (xxix) cost to obtain synergies.


(ii)    Performance Goals means, for a Performance Period, the written goal or
goals established by the Committee for the Performance Period based upon one or
more of the Performance Criteria. The Performance Goals may be expressed in
terms of overall Company performance or the performance of a division, business
unit, subsidiary, or an individual, either individually, alternatively or in any
combination, applied to either the Company as a whole or to a business unit or
Affiliate, either individually, alternatively or in any combination, and
measured either quarterly, annually or cumulatively over a period of years, on
an absolute basis or relative to a pre-established target, to previous years’
results or to a designated comparison group, in each case as specified by the
Committee. The Committee will objectively define the manner of calculating the
Performance Goal or Goals it selects to use for such Performance Period for such
Participant, including whether or to what extent there shall not be taken into
account any of the


11

--------------------------------------------------------------------------------







following events that occurs during a Performance Period: (i) asset write-downs,
(ii) litigation, claims, judgments or settlements, (iii) the effect of changes
in tax law, accounting principles or other such laws or provisions affecting
reported results, (iv) accruals for reorganization and restructuring programs
and (v) any extraordinary, unusual, non-recurring or non-comparable items (A) as
described in Accounting Standard Codification Section 225-20, (B) as described
in management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s Annual Report to stockholders for the
applicable year, or (C) publicly announced by the Company in a press release or
conference call relating to the Company’s results of operations or financial
condition for a completed quarterly or annual fiscal period.


7.8.    Dividend Equivalents. Subject to the requirements of Section 7.5(c)
applicable to Performance Shares and Performance Units, Dividend Equivalents may
be granted hereunder to Participants either alone or in connection with another
Award, other than Options or Stock Appreciation Rights, granted under the Plan.
The provisions of Dividend Equivalents need not be the same with respect to each
recipient. Subject to the provisions of the Plan and any Award Agreement, the
recipient of an Award may, if so determined by the Committee, be entitled to
receive, currently or on a deferred basis, cash dividends, or Dividend
Equivalents with respect to the number of shares of Stock.


7.9.    Awards to Participants Outside the United States. The Committee may
modify the terms of any Award under the Plan granted to a Participant who is, at
the time of grant or during the term of the Award, resident or primarily
employed outside of the United States in any manner deemed by the Committee to
be necessary or appropriate in order that the Award shall conform to laws,
regulations, procedures, and customs of the country in which the Participant is
then resident or primarily employed, or so that the value and other benefits of
the Award to the Participant, as affected by foreign tax laws and other
restrictions applicable as a result of the Participant’s residence or employment
abroad, shall be as comparable as practicable to the value of such an Award to a
Participant who is resident or primarily employed in the United States. The
Committee may establish supplements or sub-plans to, or amendments,
restatements, or alternative versions of, the Plan for the purpose of granting
and administrating any such modified Award. No such modification, supplement,
sub-plan, amendment, restatement or alternative version may increase the share
limit of Section 4.


8.    Adjustment Provisions


8.1.    Adjustment for Corporate Actions. All of the share numbers set forth in
the Plan reflect the capital
structure of the Company as of April
, 2014. If subsequent to that date the outstanding shares of Stock (or any
other securities covered by the Plan by reason of the prior application of this
Section) are increased, decreased, or exchanged for a different number or kind
of shares or other securities, or if additional shares or new or different
shares or other securities are distributed with respect to shares of Stock, as a
result of a reorganization, recapitalization, reclassification, stock dividend,
stock split, reverse stock split, or other similar distribution with respect to
such shares of Stock, an appropriate and proportionate adjustment will be made
in (i) the maximum numbers and kinds of shares provided in Section 4, (ii) the
numbers and kinds of shares or other securities subject to the then outstanding
Awards, (iii) the exercise price for each share or other unit of any other
securities subject to
then outstanding Options and Stock Appreciation Rights (without change in the
aggregate purchase price as to which such Options or Rights remain exercisable),
and (iv) the repurchase price of each share of Restricted Stock then subject to
a Risk of Forfeiture in the form of a Company repurchase right.


8.2.    Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. In the event of any corporate action not specifically
covered by the preceding Section, including but not limited to an extraordinary
cash distribution on Stock, a corporate separation or other reorganization or
liquidation, the Committee may make such adjustment of outstanding Awards and
their terms, if any, as it, in its sole discretion, may deem equitable and
appropriate in the circumstances. The Committee may make adjustments in the
terms and conditions of, and the criteria included in, Awards in recognition of
unusual or nonrecurring events (including, without limitation, the events
described in this Section) affecting the Company or the financial statements of
the Company or of changes in applicable laws, regulations, or accounting
principles, whenever the Committee determines that such adjustments


12

--------------------------------------------------------------------------------







are appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan.


8.3.    Related Matters. Any adjustment in Awards made pursuant to Section 8.1
or 8.2 shall be determined and made, if at all, by the Committee, acting in its
sole discretion, and shall include any correlative modification of
terms, including of Option exercise prices, rates of vesting or exercisability,
Risks of Forfeiture, applicable repurchase prices for Restricted Stock, and
Performance Goals and other business objectives which the Committee may deem
necessary or appropriate so as to ensure the rights of the Participants in their
respective Awards are not substantially diminished nor enlarged as a result of
the adjustment and corporate action other than as expressly contemplated in this
Section 8. The Committee, in its discretion, may determine that no fraction of a
share of Stock shall be purchasable or deliverable upon exercise, and in that
event if any adjustment hereunder of the number of shares of Stock covered by an
Award would cause such number to include a fraction of a share of Stock, such
number of shares of Stock shall be adjusted to the nearest smaller whole number
of shares. No adjustment of an Option exercise price per share pursuant to
Sections 8.1 or 8.2 shall result in an exercise price which is less than the par
value of the Stock.


8.4.    Transactions.


(a)    Definition of Transaction. In this Section 8.4, “Transaction” means (1)
consummation of any merger or consolidation of the Company with or into another
entity as a result of which the Stock of the Company is converted into or
exchanged for the right to receive cash, securities or other property or is
cancelled, (2) any sale or exchange of all of the Stock of the Company for cash,
securities or other property, (3) any sale, transfer, or other disposition of
all or substantially all of the Company’s assets to one or more other persons in
a single transaction or series of related transactions or (4) any liquidation or
dissolution of the Company.


(b)    Treatment of Options and Stock Appreciation Rights. In a Transaction, the
Committee may take any one or more of the following actions as to all or any (or
any portion of) outstanding Options and Stock Appreciation Rights (collectively,
“Rights”).


(1)    Provide that such Rights shall be assumed, or substantially equivalent
rights shall be provided in substitution therefore, by the acquiring or
succeeding entity (or an affiliate thereof).


(2)    Upon written notice to the holders, provide that the holders’ unexercised
Rights will terminate immediately prior to the consummation of such Transaction
unless exercised within a specified period following the date of such notice.


(3)    Provide that outstanding Rights shall become exercisable in whole or in
part prior to or upon the Transaction.


(4)    Provide for cash payments, net of applicable tax withholdings, to be made
to holders equal to the excess, if any, of (A) the acquisition price times the
number of shares of Stock subject to a Right (to the extent the exercise price
does not exceed the acquisition price) over (B) the aggregate exercise price for
all such shares of Stock subject to the Right, in exchange for the termination
of such Right; provided, that if the acquisition price does not exceed the
exercise price of any such Right, the Committee may cancel that Right without
the payment of any consideration therefore prior to or upon the Transaction. For
this purpose, “acquisition price” means the amount of cash, and market value of
any other consideration, received in payment for a share of Stock surrendered in
a Transaction but need not take into account any deferred consideration unless
and until received.


(5)    Provide that, in connection with a liquidation or dissolution of the
Company, Rights shall convert into the right to receive liquidation proceeds net
of the exercise price thereof and any applicable tax withholdings.


13

--------------------------------------------------------------------------------









(6)    Any combination of the foregoing.


For purposes of paragraph (1) above, a Right shall be considered assumed, or a
substantially equivalent right shall be considered to have been provided in
substitution therefore, if following consummation of the Transaction the Right
confers the right to purchase or receive the value of, for each share of Stock
subject to the Right immediately prior to the consummation of the Transaction,
the consideration (whether cash, securities or other property) received as a
result of the Transaction by holders of Stock for each share of Stock held
immediately prior to the consummation of the Transaction (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding shares of Stock); provided, however,
that if the consideration received as a result of the Transaction is not solely
common stock (or its equivalent) of the acquiring or succeeding entity (or an
affiliate thereof), the Committee may provide for the consideration to be
received upon the exercise of the Right to consist of or be based solely on
common stock (or its equivalent) of the acquiring or succeeding entity (or an
affiliate thereof) equivalent in value to the per share consideration received
by holders of outstanding shares
of Stock as a result of the Transaction.


(c)    Treatment of Other Awards. As to outstanding Awards other than Options or
Stock Appreciation Rights, upon the occurrence of a Transaction other than a
liquidation or dissolution of the Company which is not part of another form of
Transaction, the repurchase and other rights of the Company under each such
Award shall inure to the benefit of the Company’s successor and shall, unless
the Committee determines otherwise, apply to the cash, securities or other
property which the Stock was converted into or exchanged for pursuant to such
Transaction in the same manner and to the same extent as they applied to the
Award. Upon the occurrence of a Transaction
involving a liquidation or dissolution of the Company which is not part of
another form of Transaction, except to the extent specifically provided to the
contrary in the instrument evidencing any Award or any other agreement between a
Participant and the Company, all Risks of Forfeiture and Performance Goals or
other business objectives, where otherwise applicable to any such Awards, shall
automatically be deemed terminated or satisfied, as applicable.


(d)    Related Matters. In taking any of the actions permitted under this
Section 8.4, the Committee shall not be obligated to treat all Awards, all
Awards held by a Participant, or all Awards of the same type, identically. Any
determinations required to carry out the foregoing provisions of this Section
8.4, including but not limited to the market value of other consideration
received by holders of Stock in a Transaction and whether substantially
equivalent Rights have been substituted, shall be made by the Committee acting
in its sole discretion. In connection with any action or actions taken by the
Committee in respect of Awards and in connection with a Transaction, the
Committee may require such acknowledgments of satisfaction and releases from
Participants as it may determine.


9.    Change of Control


Except as otherwise provided below, upon the occurrence of a Change of Control:


(a)    any and all Options and Stock Appreciation Rights not already exercisable
in full shall Accelerate with respect to fifty percent (50%) of the shares for
which such Options or Stock Appreciation Rights are not then exercisable;


(b)    any Risk of Forfeiture applicable to Restricted Stock and Restricted
Stock Units which is not based on achievement of Performance Goals or other
business objectives shall lapse with respect to fifty percent (50%) of the
Restricted Stock and Restricted Stock Units still subject to such Risk of
Forfeiture immediately prior to the Change of Control; and


(c)    all outstanding Awards of Restricted Stock and Restricted Stock Units
conditioned on the achievement of Performance Goals or other business objectives
and the payouts attainable under outstanding Performance Shares or Performance
Units shall be deemed to have been satisfied as of the effective date of the
Change of Control as to a pro rata number of shares based on the assumed
achievement of all relevant Performance Goals or other business objectives (at
target level performance, if relevant) and the length of time within the
Restriction Period or Performance Period which has elapsed prior to the Change
of Control.


14

--------------------------------------------------------------------------------







A Stock Appreciation Right related to an Option which can only be exercised
during limited periods following a Change of Control may entitle the Participant
to receive an amount based upon the highest price paid or offered for Stock in
any transaction relating to the Change of Control or paid during the thirty (30)
day period immediately preceding the occurrence of the Change of Control in any
transaction reported in the stock market in which the Stock is normally traded.
All Awards of Performance Units and Restricted Stock Units shall be paid to the
extent earned to Participants in accordance with their terms within thirty (30)
days following the effective date of the Change of Control. None of the
foregoing shall apply, however, (i) in the case of any Award pursuant to an
Award Agreement requiring other or additional terms upon a Change of Control (or
similar event), (ii) if specifically
prohibited under applicable laws, or by the rules and regulations of any
governing governmental agencies or national securities exchanges, or (iii) as
otherwise provided in Section 7.7, concerning Qualified Performance-Based
Awards.


10. Settlement of Awards


10.1. In General. Options and Restricted Stock shall be settled in accordance
with their terms. All other Awards may be settled in cash, Stock, or other
Awards, or a combination thereof, as determined by the Committee at or after
grant and subject to any contrary Award Agreement. The Committee may not require
settlement of any Award in Stock pursuant to the immediately preceding sentence
to the extent issuance of such Stock would be prohibited or unreasonably delayed
by reason of any other provision of the Plan.


10.2. Violation of Law. Notwithstanding any other provision of the Plan or the
relevant Award Agreement, if, at any time, in the reasonable opinion of the
Company, the issuance of shares of Stock covered by an Award may constitute a
violation of law, then the Company may delay such issuance until (i) approval
shall have been obtained from such governmental agencies, other than the
Securities and Exchange Commission, as may be required under any applicable law,
rule, or regulation and (ii) in the case where such issuance would constitute a
violation of a law administered by or a regulation of the Securities and
Exchange Commission, one of the following conditions shall have been satisfied:


(a)    the shares of Stock are at the time of the issue of such shares
effectively registered under the
Securities Act of 1933, as amended; or


(b)    the Company shall have determined, on such basis as it deems appropriate
(including an opinion of counsel in form and substance satisfactory to the
Company) that the sale, transfer, assignment, pledge, encumbrance or other
disposition of such shares does not require registration under the Securities
Act of 1933, as amended or any applicable State securities laws.


Furthermore, the inability of the Company to obtain or maintain, or the
impracticability of it obtaining or maintaining, authority from any governmental
agency having jurisdiction, which authority is deemed by the Company’s counsel
to be necessary to the lawful issuance of any Stock hereunder, shall relieve the
Company of any liability in respect of the failure to issue such Stock as to
which such requisite authority shall not have been obtained, and shall
constitute circumstances in which the Committee may determine to amend or cancel
Awards pertaining to such Stock, with or without consideration to the affected
Participants.


10.3. Corporate Restrictions on Rights in Stock. Any Stock to be issued pursuant
to Awards granted under the Plan shall be subject to all restrictions upon the
transfer thereof which may be now or hereafter imposed by the charter,
certificate or articles, and by-laws, of the Company. Whenever Stock is to be
issued pursuant to an Award, if the Committee so directs at or after grant, the
Company shall be under no obligation to issue such shares until such time, if
ever, as the recipient of the Award (and any person who exercises any Option, in
whole or in part), shall have become a party to and bound by the Stockholders’
Agreement, if any.


10.4. Investment Representations. The Company shall be under no obligation to
issue any shares of Stock covered by any Award unless the shares to be issued
pursuant to Awards granted under the Plan have been effectively registered under
the Securities Act of 1933, as amended, or the Participant shall have made such
written representations to the Company (upon which the Company believes it may
reasonably rely) as the Company may deem necessary or appropriate for purposes
of confirming that the issuance of such shares will be exempt from the


15

--------------------------------------------------------------------------------







registration requirements of that Act and any applicable state securities laws
and otherwise in compliance with all applicable laws, rules and regulations of
any jurisdiction in which Participants may reside or primarily work, including
but not limited to that the Participant is acquiring the shares for his or her
own account for the purpose of investment and not with a view to, or for sale in
connection with, the distribution of any such shares.


10.5. Registration. If the Company shall deem it necessary or desirable to
register under the Securities Act of
1933, as amended, or other applicable statutes any shares of Stock issued or to
be issued pursuant to Awards granted under the Plan, or to qualify any such
shares of Stock for exemption from the Securities Act of 1933, as amended or
other applicable statutes, then the Company shall take such action at its own
expense. The Company may require from each recipient of an Award, or each holder
of shares of Stock acquired pursuant to the Plan, such information in writing
for use in any registration statement, prospectus, preliminary prospectus or
offering circular as is reasonably necessary for that purpose and may require
reasonable indemnity to the Company and its officers and directors from that
holder against all losses, claims, damage and liabilities arising from use of
the information so furnished and caused by any untrue statement of any material
fact therein or caused by the omission to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances under which they were made. In addition, the Company
may require of any such person that he or she agree that, without the prior
written consent of the Company or the managing underwriter in any public
offering of shares of Stock, he or she will not sell, make any short sale of,
loan, grant any option for the purchase of, pledge or otherwise encumber, or
otherwise dispose of, any shares of Stock during the 180 day period commencing
on the effective date of the registration statement relating to the underwritten
public offering of securities. Without limiting
the generality of the foregoing provisions of this Section 10.5, if in
connection with any underwritten public offering of securities of the Company
the managing underwriter of such offering requires that the Company’s directors
and officers enter into a lock-up agreement containing provisions that are more
restrictive than the provisions set forth in the preceding sentence, then (a)
each holder of shares of Stock acquired pursuant to the Plan (regardless of
whether such person has complied or complies with the provisions of clause (b)
below) shall be bound by, and shall be deemed to have agreed to, the same
lock-up terms as those to which the Company’s directors and officers are
required to adhere; and (b) at the request of the Company or such managing
underwriter, each such person shall execute and deliver a lock-up agreement in
form and substance equivalent to that which is required to be executed
by the Company’s directors and officers.


10.6. Placement of Legends; Stop Orders; etc. Each share of Stock to be issued
pursuant to Awards granted under the Plan may bear a reference to the investment
representations made in accordance with Section 10.4 in addition to any other
applicable restrictions under the Plan, and the terms of the Award and under the
Stockholders’ Agreement and, if applicable, to the fact that no registration
statement has been filed with the Securities and Exchange Commission in respect
to such shares of Stock. All shares of Stock or other securities issued under
the Plan shall be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations, and other
requirements of any stock exchange upon which the Stock is then listed, and any
applicable federal or state securities law, and the Committee may cause a legend
or legends to be placed on any such certificates to make appropriate reference
to such restrictions, or, if the Stock will be held in book-entry position
through the direct registration system of the Company’s transfer agent, the
restrictions will be appropriately noted.


10.7. Tax Withholding. Whenever shares of Stock are issued or to be issued
pursuant to Awards granted under the Plan, the Company shall have the right to
require the recipient to remit to the Company an amount sufficient to satisfy
federal, state, local, foreign or other withholding tax requirements if, when,
and to the extent required by law (whether so required to secure for the Company
an otherwise available tax deduction or otherwise) prior to the delivery of any
certificate or certificates, held in book-entry position through the direct
registration system of the Company’s transfer agent, for such shares. The
obligations of the Company under the Plan shall be conditional on satisfaction
of all such withholding obligations and the Company shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to a Participant or to utilize any other withholding
method prescribed by the Committee from time to time. However, in such cases
Participants may elect, subject to the approval of the Committee, acting in its
sole discretion, to satisfy an applicable withholding requirement, in whole or
in part, by having the Company withhold shares of Stock to satisfy their tax
obligations.
All elections shall be irrevocable, made in writing, signed by the Participant,
and shall be subject to any restrictions or limitations that the Committee deems
appropriate. If shares of Stock are withheld to satisfy an applicable


16

--------------------------------------------------------------------------------







withholding requirement, the shares of Stock withheld shall have a Market Value
on the date the tax is to be determined equal to the minimum statutory total tax
which could be imposed on the transaction, provided, however, if shares of Stock
are withheld to satisfy a withholding requirement imposed by a country other
than the United States, the amount withheld may exceed such minimum, provided
that it is not in excess of the actual amount required to be withheld with
respect to the Participant under applicable tax law or regulations.


10.8. Company Charter and By-Laws; Other Company Policies. This Plan and all
Awards granted hereunder are subject to the charter and By-Laws of the Company,
as they may be amended from time to time, and all other Company policies duly
adopted by the Board, the Committee or any other committee of the Board and as
in effect from time to time regarding the acquisition, ownership or sale of
Stock by employees and other service providers, including, without limitation,
policies intended to limit the potential for insider trading and to avoid or
recover compensation payable or paid on the basis of inaccurate financial
results or statements, employee conduct, and other similar events.


11. Reservation of Stock


The Company shall at all times during the term of the Plan and any outstanding
Awards granted hereunder reserve or otherwise keep available such number of
shares of Stock as will be sufficient to satisfy the requirements of the Plan
(if then in effect) and the Awards and shall pay all fees and expenses
necessarily incurred by the Company in connection therewith.


12. Limitation of Rights in Stock; No Special Service Rights


A Participant shall not be deemed for any purpose to be a stockholder of the
Company with respect to any of the shares of Stock subject to an Award, unless
and until a certificate shall have been issued therefor and delivered to the
Participant or his agent, or the Stock shall be issued through the direct
registration system of the Company’s transfer agent. Any Stock to be issued
pursuant to Awards granted under the Plan shall be subject to all restrictions
upon the transfer thereof which may be now or hereafter imposed by the
certificate or articles of incorporation and the by- laws of the Company.
Nothing contained in the Plan or in any Award Agreement shall confer upon any
recipient of an Award any right with respect to the continuation of his or her
employment or other association with the Company (or any Affiliate), or
interfere in any way with the right of the Company (or any Affiliate), subject
to the terms of any separate employment or consulting agreement or provision of
law or corporate articles or by-laws to the contrary, at any time to terminate
such employment or consulting agreement or to increase or decrease, or otherwise
adjust, the other terms and conditions of the recipient’s employment or other
association with the Company and its Affiliates.


13. Unfunded Status of Plan


The Plan is intended to constitute an “unfunded” plan for incentive
compensation, and the Plan is not intended to constitute a plan subject to the
provisions of the Employee Retirement Income Security Act of 1974, as amended.
With respect to any payments not yet made to a Participant by the Company,
nothing contained herein shall give any such Participant any rights that are
greater than those of a general creditor of the Company. In its sole discretion,
the Committee may authorize the creation of trusts or other arrangements to meet
the obligations created under the Plan to deliver Stock or payments with respect
to Awards hereunder, provided, however, that the existence of such trusts
or other arrangements is consistent with the unfunded status of the Plan.


14. Nonexclusivity of the Plan


Neither the adoption of the Plan by the Board nor any action taken in connection
with the adoption or operation of the Plan shall be construed as creating any
limitations on the power of the Board to adopt such other incentive arrangements
as it may deem desirable, including without limitation, the granting of stock
options and restricted stock other than under the Plan, and such arrangements
may be either applicable generally or only in specific cases.


17

--------------------------------------------------------------------------------









15. No Guarantee of Tax Consequences
It is intended that all Awards shall be granted and maintained on a basis which
ensures they are exempt from, or otherwise compliant with, the requirements of
Section 409A of the Code, pertaining to non-qualified plans of deferred
compensation, and the Plan shall be governed, interpreted and enforced
consistent with such intent. However, neither the Company nor any Affiliate, nor
any director, officer, agent, representative or employee of either, guarantees
to the Participant or any other person any particular tax consequences as a
result of the grant of, exercise of rights under, or payment in respect of an
Award, including but not limited to that an Option granted as an Incentive
Option has or will qualify as an “incentive stock option” within the meaning of
Section 422 of the Code or that the provisions and penalties of Section 409A of
the Code will or will not apply and no person shall have any liability to a
Participant or any other party if a payment under an Award that is intended to
benefit from favorable tax treatment or avoid adverse tax treatment fails to
realize such intention or for any action taken by the Board or the Committee
with respect to the Award.


16. Termination and Amendment of the Plan


16.1. Termination or Amendment of the Plan. Subject to the limitations contained
in Section 16.3 below, including specifically the requirement of stockholder
approval, if applicable, the Board may at any time terminate the Plan or make
such modifications of the Plan as it shall deem advisable. Unless the Board
otherwise expressly provides, no amendment of the Plan shall affect the terms of
any Award outstanding on the date of such amendment.


16.2. Termination or Amendment of Outstanding Awards; Assumptions. Subject to
the limitations contained in Section 16.3 below, including specifically the
requirement of stockholder approval, if applicable, the Committee may at any
time:


(a) amend the terms of any Award theretofore granted, prospectively or
retroactively, provided that the
Award as amended is consistent with the terms of the Plan;


(b) within the limitations of the Plan, modify, extend or assume outstanding
Awards or accept the cancellation of outstanding Awards or of outstanding stock
options or other equity-based compensation awards granted by another issuer in
return for the grant of new Awards for the same or a different number of shares
of Stock and on the same or different terms and conditions (including but not
limited to the exercise price of any Option); and


(c) offer to buy out for a payment in cash or cash equivalents an Award
previously granted or authorize the recipient of an Award to elect to cash out
an Award previously granted, in either case at such time and based upon such
terms and conditions as the Committee shall establish.


16.3. Limitations on Amendments, Etc.


(a)    Without the approval of the Company’s stockholders, no amendment or
modification of the Plan by the Board may (i) increase the number of shares of
Stock which may be issued under the Plan, (ii) change the description of the
persons eligible for Awards, or (iii) effect any other change for which
stockholder approval is required by law or the rules of any relevant stock
exchange.


(b)    No action by the Board or the Committee pursuant to this Section 16 shall
impair the rights of the recipient of any Award outstanding on the date of such
amendment or modification of such Award, as the case may be, without the
Participant’s consent; provided, however, that no such consent shall be required
if the Board or Committee, as the case may be, (i) determines in its sole
discretion and prior to the date of any Change of Control that such amendment or
alteration either is required or advisable in order for the Company, the Plan or
the Award to satisfy any law or regulation, including without limitation the
provisions of Section 409A of the Code, or to meet the requirements of or avoid
adverse financial accounting consequences under any accounting standard, (ii)
determines in its sole discretion and prior to the date of any Change of Control
that such amendment or alteration is not reasonably likely to significantly
diminish the benefits provided under the Award, or that any such diminution has
been adequately compensated, or (iii) reasonably determines on or after the date
of Change of Control that such amendment or alteration either is required or
advisable in order for the Company, the Plan or the Award to satisfy any law or
regulation, including without limitation the provisions of Section 409A of the
Code.


18

--------------------------------------------------------------------------------









(c)    Except in connection with a corporate transaction involving the Company,
the terms of outstanding Options or Stock Appreciation Rights may not be amended
to reduce their exercise price, nor may outstanding Options or Stock
Appreciation Rights be cancelled in exchange for cash, Options or Stock
Appreciation Rights with exercise prices that are less than the exercise prices
of the original Options or Stock Appreciation Rights, or other Awards, without
stockholder approval.


17. Notices and Other Communications


Any communication or notice required or permitted to be given under the Plan
shall be in such form as the Committee may determine from time to time. If a
notice, demand, request or other communication is required or permitted to be
given in writing, then any such notice, demand, request or other communication
hereunder to any party shall be deemed to be sufficient if contained in a
written instrument delivered in person or duly sent by first class registered,
certified or overnight mail, postage prepaid, or telecopied with a confirmation
copy by regular, certified or overnight mail, addressed or telecopied, as the
case may be, (i) if to the recipient of an Award, at his or her residence
address last filed with the Company and (ii) if to the Company, at its principal
place of business, addressed to the attention of its Treasurer, or to such other
address or telecopier number, as the case may be, as the addressee may have
designated by notice to the addressor. All such notices, requests, demands and
other communications shall be deemed to have been received: (i) in the case of
personal delivery, on the date of such delivery; (ii) in the case of mailing,
when received by the addressee; and (iii) in the case of facsimile transmission,
when confirmed by facsimile machine report.


18. Governing Law


The Plan and all Award Agreements and actions taken hereunder and thereunder
shall be governed, interpreted and enforced in accordance with the laws of the
State of Delaware without regard to the conflict of laws principles thereof.


19. Compliance with Law.


19.1 Compliance with Law Generally. The Plan, the exercise of Options and Stock
Appreciation Rights, and the obligations of the Company to issue or transfer
shares of Stock under Awards shall be subject to all applicable laws and
regulations, and to approvals by any governmental or regulatory agency as may be
required. With respect to persons subject to Section 16 of the Exchange Act, it
is the intent of the Company that the Plan and all transactions under the Plan
comply with all applicable provisions of Rule 16b-3 or its successors under the
Exchange Act. In addition, it is the intent of the Company that Incentive
Options comply with the applicable provisions of Section 422 of the Code, that
Awards of “qualified performance-based compensation” comply with the applicable
provisions of Section 162(m) of the Code and that, to the extent applicable,
Awards comply with the requirements of Section 409A of the Code. To the extent
that any legal requirement of Section 16 of the Exchange Act or Section 422,
162(m) or 409A of the Code as set forth in the Plan ceases to be required under
Section 16 of the Exchange Act or Section 422, 162(m) or 409A of the Code, that
Plan provision shall cease to apply. The Committee may revoke any Award if it is
contrary to law or modify an Award to bring it into compliance with any valid
and mandatory government regulation. The Committee may also adopt rules
regarding the withholding of taxes on payments to Participants. The Committee
may, in its sole discretion, agree to limit its authority under this Section.


19.2 Section 409A.


(a) The Plan is intended to comply with the requirements of Section 409A of the
Code, to the extent applicable. Each Award shall be construed and administered
such that the Award either (a) qualifies for an exemption from the requirements
of Section 409A of the Code or (b) satisfies the requirements of Section 409A of
the Code. If an Award is subject to Section 409A of the Code, (i) distributions
shall only be made in a manner and upon an event permitted under Section 409A of
the Code, (ii) payments to be made upon a termination of employment or service
shall only be made upon a “separation from service” under Section 409A of the
Code, (iii) unless the Award specifies otherwise, each payment under an Award
shall be treated as a right to a separate payment and each installment payment
shall be treated as a separate payment for purposes of Section 409A of the Code,
and (iv) in no event shall a Participant, directly or indirectly, designate the
calendar year in which a distribution is made except in accordance with Section


19

--------------------------------------------------------------------------------





409A of the Code.


(b) Any Award that is subject to Section 409A of the Code and that is to be
distributed to a Key Employee (as defined below) upon separation from service
shall be administered so that any distribution with respect to such Award shall
be postponed for six months following the date of the Participant’s separation
from service, if required by Section 409A of the Code. If a distribution is
delayed pursuant to Section 409A of the Code, the distribution shall be paid
within 15 days after the end of the six-month period. If the Participant dies
during such six-month period, any postponed amounts shall be paid within 90 days
of the Participant’s death. The determination of Key Employees, including the
number and identity of persons considered Key Employees and the identification
date, shall be made by the Committee or its delegate each year in accordance
with Section 416(i) of the Code and the “specified employee” requirements of
Section 409A of the Code.




20